El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
José Soto entabló demanda de divorcio contra su esposa Isabel Ortiz, alegando como causa para ello el trato cruel y las injurias graves. La demandada negó los hechos de la demanda que la perjudicaban y formuló reconvención soli-citando también el divorcio por trato cruel e injurias graves del marido para con ella. Se celebró la vista. Ambas partes practicaron su prueba. Y la corte finalmente dictó sentencia *60desestimando la demanda y la reconvención. Contra esa sentencia apeló el demandante y sn recurso es el que estamos considerando y resolviendo.
Mientras se celebraba la vista ocurrió lo que sigue:
“Juez: La corte se ve en el caso de no admitir prueba con res-pecto a la alegación sexta porque según la séptima, esta ofensa ha sido perdonada por el demandante, y si la acción de divorcio se basara sobre esta causa de acción estaría extinguida con arreglo al artículo 171 del Código, porque después de haber ocurrido eso ha habido perdón, la reconciliación, y esa reconciliación extinguiría el divorcio por esa causa; de modo que tenemos que limitarnos a las alegaciones contenidas en los párrafos 8 y 9 de la demanda.
“Demandante: Esta parte toma excepción de la resolución de la corte por entender que aunque la disposición del artículo citado por el Honorable Juez puede ser en cuanto al hecho de la reconciliación un hecho que no puede ser aducido como prueba directa y como un hecho esencial para la acción ejercitada, creemos que es necesario para po-der demostrar el carácter de la demandada en este caso.”
En efecto en el hecho sexto de la demanda so imputa a la demandada que sin causa ni motivo justificado tiró en-cima al demandante un caldero de agua hirviéndo producién-dole una quemadura, y en el hecho séptimo se alega que la demandada volvió después al hogar al parecer arrepentida y' que el demandante la perdonó.
Pero el apelante sostiene en su alegato que si bien el artículo 171 del Código Civil prescribe que la acción de divorcio se extinguirá por la reconciliación de las partes, ocu-rrida, bien después de los hechos que le sirvan de funda-mento, o bien después de haber sido ejercitada judicialmente dicha acción, es lo cierto que el propio Código en su siguiente artículo también prescribe que en caso de reconciliación, el demandante no podrá ejercitar o continuar ejercitando la acción que tuviere, pero queda en libertad de promover nuevo juicio por motivos ocurridos después de la reconciliación, y en tal caso podrá alegar las anteriores causas para corrobo-rar su nueva acción.
Y el demandante alega, como así es en efecto, que en su *61demanda se consignaron hechos ocnrridos con posterioridad a la reconciliación por sí mismos constitutivos de una causa' legal para el divorcio, y que siendo esto así, la corte erró al no permitirle presentar prueba sobre los hechos ocurridos con anterioridad a la reconciliación.
Aunque los motivos de la excepción no se expusieron con absoluta claridad, ya que el artículo 172 del Código Civil debió haber sido invocado por el apelante, creemos que .se proporcionó a la corte una base suficiente para resolver la cuestión y que siendo su resolución contraria a la ley, pre-cisa revocar su sentencia, concediéndose' la celebración de un nuevo juicio.

Revocada- la sentencia apelada y concedida la-celebración de un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.